OFFICE OF THE FEDE PUBLIC DEFENDER

DISTRICT ORF MARYLAND

SOUTHERN DIVISION
6411 Ivy LANE, SUITE 710
GREENBELT, MARYLAND 20770
TEL: (301) 344-0600
FAX: (301) 344-0019

 
 

JAMES WYDA ROSANA E. CHAVEZ
FEDERAL PUBLIC DEFENDER ASSISTANT FEDERAL PUBLIC DEFENDER

July 16, 2019

The Honorable Paula Xinis ons 7
United States District Court ED
Fot the District of Maryland i 2 cen
6500 Cherrywood Lane | 9 8
Greenbelt, Maryland 20770 | CLE v

| iS Oi

| eau

Re: United States v. Alcides Doings Valenzuela DEPury
Case No.: PX-19-0298 | |
|
|

Dear Judge Xinis,

This office represents Mr. Dominguez Valenzuela in the above-referenced matter. It is Mr.
Dominguez Valenzuela’s intention to enter a plea of guilty to the one count pending against him,
despite the absence of an agreement with the government regarding his guilty plea. Therefore, I am
submitting this letter to explain the basis of Mr. Dominguez Valenzuela’s plea and to confirm that
Mr. Dominguez Valenzuela has knowingly and voluntarily agreed to plead guilty.

1. Mr. Dominguez Valenzuela has agreed to plead guilty to the sole count of the
Indictment now pending against him, charging him with Reentry of Removed Alien, a violation of
Title 8, United States Code, Section 1326(a).

Elements of the Offense
2. The elements of the offense to which Mr. Dominguez Valenzuela has agreed to plead

guilty, and which the Government would prove if the case went to trial are as follows:

a. Mr. Dominguez Valenzuela is an alien - an individual who is not a natural born or
naturalized citizen of the United States and who is not a U.S. national;

b. Mr. Dominguez Valenzuela was previously deported, excluded or removed from the
United States by U.S. immigration authorities;

c. Mr. Dominguez Valenzuela knowingly and intentionally entered or attempted to reenter
or was at any time found in the United States subsequent to his removal; and

d. Mr. Dominguez Valenzuela did not receive permission from the U.S. Attorney General

 
or his designated successor, the Secretary of the Department of Homeland Security, before

he re-entered the United States. |

3, The maximum sentence provided by statute for the offense to which Mr.
Dominguez Valenzuela is pleading guilty is as follows: two (2) years of imprisonment, a fine of
$250,000, and a period of supervised release of one (1) year. In addition, Mr. Dominguez Valenzuela
must pay $100 as a special assessment pursuant to 18 U.S.C. §3013. Ifa fine is imposed, it shall be
payable immediately, unless, pursuant to 18 U.S.C. § 3572(d), the Court orders otherwise. Mr.
Dominguez Valenzuela understands that if he serves a term of imprisonment, is released on
supervised release, and then violates the conditions of his supervised release, his supervised release
could be revoked—even on the last day of the term—and he could be returned to custody to serve
another period of incarceration and a new term of supervised release. Mr. Dominguez Valenzuela
understands that the Bureau of Prisons has sole discretion in designating the institution at which he
will serve any term of imprisonment imposed.

Waiver of Rights
4. Mr. Dominguez Valenzuela understands that by pleading guilty, he surrenders certain

rights as outlined below: ’

a. If Mr. Dominguez Valenzuela had persisted in his plea of not guilty, he would have had
the right to a speedy jury trial with the close assistance of competent counsel. That trial
could be conducted by a judge, without a jury, if Mr. Dominguez Valenzuela, the
Government, and the Court all agreed.

b. If Mr. Dominguez Valenzuela elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Undersigned counsel and Mr. Dominguez
Valenzuela would have the opportunity to challenge prospective jurors who demonstrated
bias or who were otherwise unqualified, and would have the opportunity to strike a certain
number of jurors peremptorily. All twelve jurors would have to agree unanimously before
Mr. Dominguez Valenzuela could be found guilty of any count. Similarly, all twelve jurors
would have to agree in order for Mr. Dominguez Valenzuela to be found not guilty. Ifa
unanimous verdict of guilty or not guilty did not occur, the government could retry the case
as many times as is necessary in order to have a jury reach a unanimous verdict. The Court
would instruct the jury that Mr. Dominguez Valenzuela was presumed to be innocent, and
that presumption could be overcome only by proof that satisfied the jury beyond a
reasonable doubt.

c. IfMr. Dominguez Valenzuela went to trial, the Government would have the burden of
proving Mr. Dominguez Valenzuela guilty eyond a reasonable doubt. Mr. Dominguez
Valenzuela would have the right to a and cross-examine the Government’s witnesses.
Mr. Dominguez Valenzuela would not have to present any defense witnesses or evidence
whatsoever. If Mr. Dominguez Valenzuela wanted to call witnesses in his defense, however,
he would have the subpoena power of the Court to compel the witnesses to attend.

 
|
|

d. Mr. Dominguez Valenzuela would have the right to testify in his own defense if he so

chose, and he would have the right to refuse to testify. If he chose not to testify, the Court

could instruct the jury that it could not draw any adverse inference from his decision not to

testify. In other words, the Court would tell the jury that it could not believe that Mr.
Dominguez Valenzuela was guilty simply because he did not testify.

e. If Mr. Dominguez Valenzuela were found guilty after a trial, he would have the right to
appeal the verdict and the Coutt’s pretrial and trial decisions on the admissibility of evidence
to see if any errors were committed which would require a new trial or dismissal of the
charges against him.

f. By pleading guilty, Mr. Dominguez Valenzuela will be giving up all of these rights, except
the right to appeal the sentence. By pleading guilty, Mr. Dominguez Valenzuela understands
that he may have to answer the Court’s questions both about the rights he is giving up and
about the facts of his case. Any statements Mr. Dominguez Valenzuela makes during such a
hearing would not be admissible against him during a trial except in a criminal proceeding
for perjury or false statement.

g. Ifthe Court accepts Mr. Dominguez Valenzuela’s plea of guilty, there will be no further
trial or proceeding of any kind, and the Court will find him guilty.

h. By pleading guilty, Mr. Dominguez Valenzuela will also be giving up certain valuable
civil rights. He understands that there may be immigration consequences associated with this
conviction and he has been counseled accordingly. He also understands that he may be
subject to deportation or removal. He nevertheless affirms that he wishes to plead guilty
regardless of potential immigration consequences.

Advisory Sentencing Guidelines Apply

5. Mr. Dominguez Valenzuela understands that a sentencing guidelines range for this
case (henceforth the “advisory guidelines range”) will be determined by the Court pursuant to the
Sentencing Reform Act of 1984 at 18 U.S.C. §§ 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and §
3742(e)) and 28 U.S.C. §§ 991 through 998. Mr. Dominguez Valenzuela further understands that the
Court will impose a sentence pursuant to the Sentencing Reform Act, as excised, and must take into
account the advisory guidelines range in establishing a reasonable sentence.

Factual Statement
6. Mr. Dominguez Valenzuela agrees that the Government would prove beyond a

reasonable doubt the following facts if this case were to proceed to trial:

Walter Dominguez Valenzuela was born in Mexico and has at all relevant
times been a citizen of Mexico and an alien to the United States.

Mr. Dominguez Valenzuela was previously removed from the United States in
pursuant to an order of deportation, exclusion, or removal on March 11, 2009.

 
After his removal from the United States, Mr. Dominguez Valenzuela
reentered the United States, and was taken into custody by Immigration and
Customs Enforcement in the District of Maryland on or about May 30, 2019.

Mr. Dominguez Valenzuela reentered the United States subsequent to his prior
removal without having sought or obtained the express consent of the
Attorney General of the United States or the Secretary of Homeland Security
to apply for readmission to the United States.

Advisory Sentencing Guidelines Factors
7. The following advisory sentencing guideline calculations are applicable to this case:
Under § 211.2 of the United States Sentencing Guidelines (U.S.S.G.), the base offense level is 8.

Mr. Dominguez Valenzuela is entitled to a 2-level reduction for the timely acceptance of
responsibility pursuant to U.S.S.G. § 3E1.1(a). The final offense level is 6.

Criminal History
8. Mr. Dominguez Valenzuela understands that his criminal history could alter his
offense level and his advisory guideline range.

Sentence Within the Discretion of the Court

9. Mr. Dominguez Valenzuela understands that under the current state of the law in the
federal system, the sentence to be imposed is within the sole discretion of the Court. Mr.
Dominguez Valenzuela understands that the Court will, with the aid of the Presentence Report,
determine the facts relevant to sentencing. In determining the factual basis for the sentence, the
Court will consider the stipulated statement of facts, together with the results of the presentence
investigation, and any other relevant information. Mr. Dominguez Valenzuela understands that the
Court is under no obligation to accept any recommendation from the defense or the Government
regarding the sentence, and the Court has the power to impose a sentence up to and including the
statutory maximum stated above. Mr. Dominguez Valenzuela understands that if the Court should
impose any sentence up to the maximum established by statute, Mr. Dominguez Valenzuela cannot,
for that reason alone, withdraw his guilty plea, and will remain bound to his guilty plea. Mr.
Dominguez Valenzuela understands that the prosecutor, his counsel, and the Court cannot make a
binding prediction, promise, or representation as to what guidelines range or sentence he will
receive. Mr. Dominguez Valenzuela agrees that no one has made such a binding prediction or
promise.

 

 
 

  

Conclusion

10. Ihave reviewed the advisory sentencing guidelines with Mr. Dominguez Valenzuela,
explained the role of the Court in sentencing, and teviewed the tights that he is giving up by
pleading guilty. To my knowledge, Mr. Dominguez Valenzuela is competent to enter a guilty plea
and his decision to do so is an informed and voluntary one.

LANG eee

Datd ! Rosana E. Chavez, AssStant-Fetleral Public Defender

I, Alcides Dominguez Valenzuela, have discussed my case thoroughly with my attorney, in the
Spanish language. I understand the elements of the offense to which I am pleading guilty. I
understand the maximum penalty for this offense and the rights I give up by entering a guilty plea. I
agree with the factual stipulation set forth above, and I am completely satisfied with the
representation of my attorney. My decision to plead guilty is knowing and voluntary.

 

 

Date

Ce: Brandon Robers, SAUSA
Jessica Collins, AUSA
